July 27, 2011 Securities and Exchange Commission Public Filing Desk treet, N.E. Washington, D.C. 20549 Re: Unified Series Trust (File Nos. 333- 100654, 811-21237) Ladies and Gentlemen: Unified Series Trust (the "Trust"), on behalf of the Appleseed Fund (the "Fund"), one if its series, hereby submits, via electronic filing, a Preliminary Proxy Statement on Schedule 14A related to solicitation of shareholder approval of a new management agreement with the Fund's investment advisor. You may direct any comments to Marc Collins at (513) 352-6774. Very truly yours, Thompson Hine LLP
